—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered October 2, 1996, convicting her of assault in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence is legally insufficient to support her conviction is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250-252). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant intended to cause physical injury to the victim when she threw scalding water upon her after an argument (see, Penal Law § 120.05 [2]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Gaimari, 176 NY 84, 94; People v Livingston, 184 AD2d 529, 530). Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.